Exhibit 10.24

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement is entered into as of December 28, 2004, by and
between SILICON VALLEY BANK, a California chartered bank (“Bank”), with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office at 4410 Arapahoe Avenue, Suite 200, Boulder,
CO 80303, and eCollege.com (“eCollege”), whose address is 4900 South Monaco
Street, Denver, Colorado 80237, and DataMark, Inc. (“DataMark”), whose address
is 2305 President’s Drive, Salt Lake City, UT 84120 (hereinafter eCollege and
DataMark shall be referred to collectively as the “Borrowers” and individually
as a “Borrower”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS:  Among other indebtedness
which may be owing by Borrowers to Bank, Borrowers are or may be indebted to
Bank pursuant to, among other documents, a Loan and Security Agreement, dated as
of October 30, 2003, as it may be amended from time to time (the “Loan
Agreement”).  The Loan Agreement provided for, among other things, a Committed
Revolving Line in the original principal amount of up to Ten Million Dollars
($10,000,000) and a Term Loan of up to Three Million Dollars ($3,000,000). 
Defined terms used but not otherwise defined herein shall have the same meanings
as set forth in the Loan Agreement.

 

Hereinafter, all indebtedness owing by Borrowers to Bank shall be referred to as
the “Indebtedness.”

 

2.             DESCRIPTION OF COLLATERAL. Repayment of the Indebtedness is
secured by the Collateral, as described in the Loan Agreement and in the
Intellectual Property Security Agreements.

 

Hereinafter, the above-described security documents, together with all other
documents securing repayment of the Indebtedness shall be referred to as the
“Security Documents”.  Hereinafter, the Security Documents, together with all
other documents evidencing or securing the Indebtedness shall be referred to as
the “Existing Loan Documents”.

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 

A.            Modification(s) to Loan Agreement.

 

1.             Section 6.2 entitled “Financial Statements, Reports,
Certificates” is amended by changing subsection (a)(i) thereof to read as
follows:

 

(A) BORROWERS WILL DELIVER TO BANK: (I) AS SOON AS AVAILABLE, BUT NO LATER THAN
30 DAYS (BUT THROUGH THE PERIOD ENDING 9/30/05, NO LATER THAN 45 DAYS) AFTER THE
LAST DAY OF EACH MONTH, COMPANY PREPARED CONSOLIDATED AND CONSOLIDATING BALANCE
SHEETS AND INCOME STATEMENTS COVERING THE OPERATIONS OF ECOLLEGE AND ITS
SUBSIDIARIES DURING THE PERIOD CERTIFIED BY A RESPONSIBLE OFFICER OF ECOLLEGE
AND IN A FORM ACCEPTABLE TO BANK;

 

2.             Section 6.2 entitled “Financial Statements, Reports,
Certificates” is amended by changing subsection (c) thereof to read as follows:

 

(C) WITHIN 30 DAYS (BUT THROUGH THE PERIOD ENDING 9/30/05, WITHIN 45 DAYS) AFTER
THE LAST DAY OF EACH MONTH, BORROWERS WILL DELIVER TO BANK WITH THE MONTHLY
FINANCIAL STATEMENTS A COMPLIANCE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF
ECOLLEGE IN THE FORM OF EXHIBIT D.

 

3.             Section 6.7 entitled “Financial Covenants” is amended by changing
subsection (i) thereof entitled “Quick Ratio (Adjusted)” to read as follows:

 

(i)            Quick Ratio (Adjusted).  A ratio of Quick Assets to Current
Liabilities minus Deferred Revenue and any Quarter-End Advance of at least 1.00
to 1.00 for the periods ending 12/31/04 through 3/31/05, and of at least 1.50 to
1.00 at 4/30/05 and thereafter.

 

--------------------------------------------------------------------------------


 

4.             Exhibit D attached hereto shall be substituted for that attached
to the Loan Agreement.

 

B.                                     Consent to prepayment of Subordinated
Debt.

 

Bank hereby consents to Borrowers’ request to make a prepayment on the Seller
Notes in an aggregate principal amount of $10,000,000.00 plus accrued and unpaid
interest thereon, which prepayment might otherwise have been limited by the
terms of Section 7.8 of the Loan Agreement.

 

4.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

5.             PAYMENT OF EXPENSES.  Borrowers shall pay Bank all of Bank’s
out-of-pocket expenses in connection with this Loan Modification Agreement.

 

6.             NO DEFENSES.  Borrowers (and each guarantor and pledgor signing
below) agrees that, as of the date hereof, they have no defenses against the
obligations to pay any amounts under the Indebtedness.

 

7.             CONTINUING VALIDITY.  Borrowers (and each guarantor and pledgor
signing below) understand and agree that in modifying the existing Indebtedness,
Bank is relying upon Borrowers’ representations, warranties, and agreements, as
set forth in the Existing Loan Documents.  Except as expressly modified pursuant
to this Loan Modification Agreement, the terms of the Existing Loan Documents
remain unchanged and in full force and effect.  Bank’s agreement to
modifications to the existing Indebtedness pursuant to this Loan Modification
Agreement in no way shall obligate Bank to make any future modifications to the
Indebtedness.  Nothing in this Loan Modification Agreement shall constitute a
satisfaction of the Indebtedness.  It is the intention of Bank and Borrowers to
retain as liable parties all makers and endorsers of Existing Loan Documents,
unless the party is expressly released by Bank in writing.  Unless expressly
released herein, no maker, endorser, or guarantor will be released by virtue of
this Loan Modification Agreement.  The terms of this paragraph apply not only to
this Loan Modification Agreement, but also to all subsequent loan modification
agreements.

 

8.             CONDITIONS.  The effectiveness of this Loan Modification
Agreement is conditioned upon receipt by Bank of a fully executed counterpart
hereof.

 

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWERS:

BANK:

 

 

eCollege.com.

SILICON VALLEY BANK

 

 

 

 

By:

/s/ Reid E. Simpson

 

By:

/s/ Frank Amoroso

 

Name: Reid E. Simpson

Name: Frank Amoroso

Title: Chief Financial Officer

Title: Vice President

 

 

 

 

 

 

DataMark, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Douglas H. Kelsall

 

 

Name: Douglas H. Kelsall

Title: Assistant Treasurer

 

 

 

--------------------------------------------------------------------------------